- 181 -
                       Nebraska A dvance Sheets
                        291 Nebraska R eports
                            STATE v. ESCAMILLA
                             Cite as 291 Neb. 181




                   State of Nebraska, appellee, v.
                  M arcus M. Escamilla, appellant.
                                ___ N.W.2d ___

                      Filed June 19, 2015.    No. S-14-698.

 1.	 Criminal Law: Evidence: Appeal and Error. In reviewing a criminal
     conviction for a sufficiency of the evidence claim, whether the evidence
     is direct, circumstantial, or a combination thereof, the standard is the
     same: An appellate court does not resolve conflicts in the evidence, pass
     on the credibility of witnesses, or reweigh the evidence; such matters are
     for the finder of fact.
 2.	____: ____: ____. The relevant question when an appellate court
     reviews a sufficiency of the evidence claim is whether, after viewing the
     evidence in the light most favorable to the prosecution, any rational trier
     of fact could have found the essential elements of the crime beyond a
     reasonable doubt.
 3.	 Intent: Words and Phrases. Deliberate means not suddenly, not rashly,
     and requires that the defendant considered the probable consequences
     of his or her act before doing the act.
 4.	 Homicide: Intent: Time: Words and Phrases. The term “premedi-
     tated” means to have formed a design to commit an act before it is
     done. One kills with premeditated malice if, before the act causing the
     death occurs, one has formed the intent or determined to kill the victim
     without legal justification. No particular length of time for premeditation
     is required, provided that the intent to kill is formed before the act is
     committed and not simultaneously with the act that caused the death.
 5.	 Homicide: Intent: Time. The time required to establish premeditation
     may be of the shortest possible duration and may be so short that it is
     instantaneous, and the design or purpose to kill may be formed upon
     premeditation and deliberation at any moment before the homicide
     is committed.
 6.	 Homicide: Intent: Circumstantial Evidence: Proof. Deliberation and
     premeditation may be proved circumstantially.
                                 - 182 -
                     Nebraska A dvance Sheets
                      291 Nebraska R eports
                          STATE v. ESCAMILLA
                           Cite as 291 Neb. 181

 7.	 Homicide: Intent: Weapons. Intent to kill may be inferred from
     deliberate use of a deadly weapon in a manner reasonably likely to
     cause death.
 8.	 Convictions: Evidence: Proof: Appeal and Error. The law imposes a
     heavy burden on a defendant who claims on appeal that the evidence is
     insufficient to support a conviction.

  Appeal from the District Court for Douglas County: James T.
Gleason, Judge. Affirmed.
   Alan G. Stoler, P.C., L.L.O., for appellant.
  Douglas J. Peterson, Attorney General, and Kimberly A.
Klein for appellee.
  Wright, Connolly, Stephan, McCormack, Miller-Lerman,
and Cassel, JJ.
   Miller-Lerman, J.
                      NATURE OF CASE
   Following a jury trial, Marcus M. Escamilla was convicted
in the district court for Douglas County of first degree mur-
der, use of a deadly weapon to commit a felony, and posses-
sion of a deadly weapon by a prohibited person. Escamilla
appeals, claiming as his only assignment of error that there
was insufficient evidence of premeditation to convict him of
first degree murder. Because the record contains sufficient evi-
dence to support the jury’s verdict, we affirm his convictions
and sentences.
                  STATEMENT OF FACTS
   Escamilla was convicted of first degree murder, use of
a deadly weapon to commit a felony, and possession of a
deadly weapon by a prohibited person in connection with the
2013 shooting death of Kenneth Gunia. He was sentenced to
life imprisonment for his conviction of first degree murder,
5 years’ imprisonment for his conviction of use of a deadly
weapon to commit a felony, and 3 years’ imprisonment for
his conviction of possession of a deadly weapon by a prohib-
ited person. Escamilla’s sentences were ordered to be served
                               - 183 -
                    Nebraska A dvance Sheets
                     291 Nebraska R eports
                        STATE v. ESCAMILLA
                         Cite as 291 Neb. 181

consecutively to each other, and he was given credit for 414
days of time served.
   Evidence at trial generally indicated that on the night of
April 16, 2013, Escamilla drove with Michele Willcoxon to an
apartment complex located on 24th Street in Omaha, Nebraska,
in order to meet up with Gunia. When they arrived at the apart-
ments, Escamilla got out of Willcoxon’s black sport utility
vehicle (SUV) and met Gunia in the parking lot. They talked
outside Gunia’s car for a brief time before they both got into
Gunia’s car, where Escamilla shot and killed Gunia. Escamilla
then walked back to Willcoxon’s SUV, and she drove Escamilla
back to his residence.
   Escamilla was charged on July 17, 2013, with first degree
murder in alternative theories of premeditated murder and
felony murder, use of a firearm to commit a felony, and pos-
session of a deadly weapon by a prohibited person. A jury trial
was held May 6 through 9, 2014.
   At trial, Willcoxon testified for the State. She said that at the
time of Gunia’s death, she knew Escamilla and Janella Marks,
who lived with Escamilla, and that she had become recently
acquainted with Gunia. Willcoxon testified that at the time,
she was using methamphetamine “[a]ll the time,” and that part
of her relationship with Gunia was based on the use and sale
of methamphetamine. On April 15, 2013, Willcoxon “fronted”
Gunia some methamphetamine, and at the end of the day on
April 15, Gunia owed Willcoxon $275 to $300.
   Sometime in the early evening on April 16, 2013, Willcoxon
went to the residence of Escamilla and Marks in order to use
methamphetamine with Marks. Willcoxon testified that while
she was with Marks, she was waiting for Gunia to call her to
let her know that he had the money he owed her. Willcoxon
told Marks that she had heard that Gunia was going to rob her.
Escamilla heard this conversation, and Willcoxon testified that
he told her “not to worry about it. He [Escamilla] would say
something to him [Gunia].”
   Sometime later that evening, Willcoxon left the residence
of Escamilla and Marks in her SUV and she agreed to give
                             - 184 -
                  Nebraska A dvance Sheets
                   291 Nebraska R eports
                      STATE v. ESCAMILLA
                       Cite as 291 Neb. 181

Escamilla a ride. Willcoxon testified that Escamilla was wear-
ing a black sweater over a white T-shirt, black pants, black
shoes, and a black hat.
   Willcoxon and Escamilla drove to a few places, and dur-
ing that time, Gunia texted Willcoxon and they arranged to
meet at the apartment complex on 24th Street. Willcoxon and
Escamilla arrived at the apartment complex at approximately
10 p.m., and when they got there, Willcoxon did not see Gunia
right away, so she circled the parking lot a couple of times.
When Willcoxon and Escamilla saw Gunia walking to his
car, Escamilla got out of the SUV and walked toward Gunia.
As Escamilla approached Gunia, Willcoxon heard Gunia say,
“What? What? What did I do?” as he backed up against the
driver’s-side door of his car.
   Willcoxon circled her SUV around the parking lot another
time before parking. When she parked, Willcoxon saw Gunia
sitting in the driver’s side of his car and Escamilla squatting
down next to the driver’s-side door. Willcoxon testified that
she did not constantly watch the activity going on between
Escamilla and Gunia, but that at some point, she looked over
and saw Escamilla in the driver’s seat and Gunia in the pas-
senger seat of Gunia’s car. Willcoxon testified that she did
not hear anything come from the car, but that at some point,
Escamilla “jogged” back to her SUV and said they needed to
go. Escamilla got in the passenger side of Willcoxon’s SUV,
and she drove them back to Escamilla’s residence.
   On the way to Escamilla’s residence, Escamilla told
Willcoxon that he had shot Gunia. Willcoxon testified that
Escamilla stated, “‘I shot that fool.’” When asked to describe
Escamilla’s demeanor when he said that, Willcoxon stated that
“[h]e was okay with it. He was hyped up.” Willcoxon testi-
fied that when Escamilla told her about what had occurred in
Gunia’s car, “[h]e kind of chuckled” and stated that Gunia
“kept asking — saying that he just want[ed] to go upstairs to
his kids.”
   Willcoxon stated that after they arrived at Escamilla’s resi-
dence, she stayed for approximately 10 minutes before going
                              - 185 -
                   Nebraska A dvance Sheets
                    291 Nebraska R eports
                       STATE v. ESCAMILLA
                        Cite as 291 Neb. 181

home. Willcoxon testified that she did not see Escamilla with
a gun that night, but she stated that he was wearing loose-
fitting clothing.
    The State also called Thomas Williams to testify at trial.
At the time of Escamilla’s trial, there was a charge of crimi-
nal intent to distribute methamphetamine pending against
Williams, and Williams was incarcerated at the Douglas County
Correctional Center. Williams testified that he was acquainted
with Escamilla through Escamilla’s girlfriend, Marks, because
Williams was friends with Marks’ father.
    Sometime after Williams was incarcerated, Escamilla was
placed in the same unit at the Douglas County Correctional
Center where Williams was placed, and Escamilla started
talking to Williams. In connection with the death of Gunia,
Escamilla asked Williams if he had ever heard “a gun pop
in a car” and stated that he might be in trouble. Williams
asked why, and Escamilla stated that he had “‘killed a fool.’”
Escamilla said he had killed Gunia inside a car in front of the
residence of Gunia’s girlfriend off of 24th Street. Escamilla
told Williams that “since the gun was pushed uptight [sic]
against him [Gunia], it was just like a whoosh inside the car.”
He also told Williams that he had “the piece up on [Gunia]
so good . . . that it wasn’t like a loud pop, bang. It was like a
whoosh. Like an air — like an air release or something in the
car.” Williams testified that Escamilla indicated that he held
the gun up to Gunia’s abdominal area. Escamilla told Williams
that after he shot Gunia, he “casually got out of [Gunia’s] car,”
walking back to the SUV in which he had arrived, and he and
Willcoxon drove away.
    Amanda Wickersham, Gunia’s girlfriend at the time of his
death, was called to testify. At the time of Gunia’s death,
Wickersham and her two children were living in the apart-
ment complex at the 24th Street location, and Gunia some-
times stayed at her apartment. Wickersham stated that she
was aware of Gunia’s drug use and that it had caused prob-
lems between them. Wickersham testified that on the night
of Gunia’s murder, April 16, 2013, Gunia had made dinner
                              - 186 -
                   Nebraska A dvance Sheets
                    291 Nebraska R eports
                       STATE v. ESCAMILLA
                        Cite as 291 Neb. 181

and spent time with her children. After dinner, Wickersham
lay down because she was not feeling well. Gunia lay down
next to her for a little while, then he got up and left the room.
After a while, Wickersham realized Gunia had not returned
to the room, so she got up to look for him. Gunia was not
in the apartment, but his coat was still there, so Wickersham
called him.
   Wickersham testified that when she dialed Gunia’s cell
phone number, the call was answered, but she did not actually
converse with Gunia. She stated that she heard a man’s voice
who was not Gunia and that it sounded like there was “some
kind of argument or tussle going on.” She ended the call.
Because she assumed there was something wrong, she went
downstairs. When she got downstairs, she saw a man walk-
ing away from where Gunia’s car was parked. She described
the man as white or light skinned, wearing dark clothing, and
between 5 feet 7 inches and 6 feet tall. Wickersham watched
the man get into a dark SUV and leave.
   Wickersham testified that she then ran to Gunia’s car, where
she found Gunia in the front passenger seat. Wickersham
stated that the passenger car door was open, and Gunia’s
legs were outside the car. Wickersham nudged Gunia, and he
reacted, so Wickersham called the 911 emergency dispatch
service. Wickersham testified that there appeared to be a burn
hole in Gunia’s shirt on the left side of his abdominal area,
but that she was “too scared to lift the shirt up to see what
was underneath it.” While she was waiting for the police to
arrive, Wickersham stated that Gunia was unable to speak, but
that he had “reach[ed] out” to her.
   Lisa Stafford, Wickersham’s neighbor at the apartment
complex, was then called to testify. She stated that on the
night of Gunia’s murder, she was home studying. At approxi-
mately 10 p.m., Stafford was smoking a cigarette near her
bedroom window that overlooked the apartment complex’s
parking lot. She observed two men in the parking lot near a
white car, one wearing a white shirt and the other dressed in
black. Stafford stated that the two men were standing “really
                              - 187 -
                   Nebraska A dvance Sheets
                    291 Nebraska R eports
                       STATE v. ESCAMILLA
                        Cite as 291 Neb. 181

close to each other,” which Stafford found to be “odd,” so she
watched them. Stafford described the man dressed in black
as approximately 5 feet 7 inches tall and light skinned, either
“white or Hispanic or native.”
   Stafford stated that she thought the man dressed in black
was trying to make the man in the white shirt get into the
driver’s side of the white car. Specifically, she testified that
Escamilla’s conduct was aggressive and that “there was no
way for the guy in the white shirt to go [anywhere] but into the
car.” Stafford stated she believed the man in the white shirt was
nervous or drunk based on his body language. She stated that
he was “kind of jittery or shaky or not fully stable.” Stafford
turned away for a moment, and when she looked back out the
window, the two men were in the car. She heard a “pop” and a
man’s scream. She then observed the man dressed in black get
out of the driver’s side of the white car and walk across the
parking lot to a black SUV. He got in the passenger side of the
black SUV, and it drove away.
   Stafford testified that she left her apartment and went down-
stairs to the white car, where she encountered Wickersham. She
saw the man in the white shirt in the front passenger seat in the
car. She stated that his white shirt appeared to be black on the
side of his body. Stafford reached into the car to see if the man
had a pulse; he then “took a big gasp of air . . . like he was
trying to breathe.” Stafford was there when the police arrived,
and she gave a statement to the police that night.
   The State then called Savannah Sharpe to testify. Sharpe
stated that she met Gunia at a drug rehabilitation center in
2011. Sharpe stated that in April 2013, Gunia would call
her every night to check on her and her children. On April
16, Sharpe was having a telephone conversation with Gunia
at approximately 10 p.m., and Sharpe testified that her con-
versation with Gunia stopped when she heard another man
approach Gunia, but that Sharpe stayed on the open line.
Sharpe testified that she could hear the conversation between
the two men and that during the conversation, Gunia’s tone
changed from confident to “more of a plea.” Sharpe then
                              - 188 -
                   Nebraska A dvance Sheets
                    291 Nebraska R eports
                       STATE v. ESCAMILLA
                        Cite as 291 Neb. 181

heard a sound as if the cell phone had been dropped or
stepped on, which she described as sounding like “pow pow
pow.” Sharpe testified that after hearing the noises, she heard
Gunia breathing and making a gurgling sound. After some
time, Sharpe heard two women’s voices and then sirens
before the call was disconnected. Sharpe testified that the
next morning, she learned that there had been a homicide at
the apartment complex, so she called the police to report what
she had heard.
   Marks, Escamilla’s girlfriend, also testified. She stated that
in April 2013, she was living with Escamilla and knew Gunia
through her father. Marks testified that at that time, she was
using methamphetamine daily. On April 16, Willcoxon came
to the residence of Escamilla and Marks to talk to Escamilla
and, at some point, they left together. Marks testified that
later that night, Escamilla returned to their residence with
Willcoxon, and that after Willcoxon left, Escamilla told Marks
that “he shot somebody.” Marks testified that on that night,
Escamilla was wearing all black and had a gun tucked into
the waistband of his pants. Marks stated that after Willcoxon
left, Escamilla placed the gun in a hole in the ceiling of
their bedroom.
   Marks stated that on the morning of April 17, 2013, U.S.
marshals arrived at the residence of Escamilla and Marks.
Marks testified that Escamilla told another person in the resi-
dence to retrieve the gun from the hole in the ceiling and to
hide it in the wall of the shower in the basement bathroom.
The U.S. marshals arrested Escamilla, and they searched the
residence, but they did not find the gun. Marks found the
gun after the marshals left, and she returned it to the hole in
the ceiling.
   Marks testified that Escamilla called her from jail soon
after he was arrested and that he asked her to get rid of some
clothes he had left in their bathroom. Marks told Escamilla she
got rid of them, but, in actuality, she did not because she could
not find the clothes. Marks testified that in their telephone
conversation, Escamilla told her to sell his “car” so Marks
                              - 189 -
                   Nebraska A dvance Sheets
                    291 Nebraska R eports
                       STATE v. ESCAMILLA
                        Cite as 291 Neb. 181

would have some money. Marks testified that at the time,
Escamilla did not own a car and that by “car,” he meant the
gun. Marks sold the gun.
   The State called Dr. Michelle Elieff, a general and forensic
pathologist, to testify, and Dr. Elieff stated that she performed
the autopsy on Gunia. She testified that Gunia had suffered
a single gunshot wound, with an entrance wound in his left
lower abdomen and an exit wound in his back. Dr. Elieff
stated that the entrance wound had a ring of soot around it
and that “[t]he ring of soot indicates a close range of fire.
Inches perhaps.”
   The State rested, and Escamilla presented no evidence in
his defense. At the close of evidence, Escamilla moved to
dismiss the three counts against him and, specifically, the
State’s theory of felony murder. The State conceded that it did
not present evidence with regard to the felony murder theory
and requested that the court not instruct the jury as to felony
murder. The court granted the motion to dismiss the theory
of felony murder, and it did not instruct the jury as to felony
murder; however, the court overruled Escamilla’s motion with
respect to the theory of premeditated murder and the other two
counts, i.e., use of a deadly weapon to commit a felony and
possession of a deadly weapon by a prohibited person. The
jury was given a step instruction stating that Escamilla could
be found guilty of first degree murder, second degree murder,
intentional manslaughter, or unintentional manslaughter, or
found not guilty.
   Escamilla was convicted of first degree murder, use of a
deadly weapon to commit a felony, and possession of a deadly
weapon by a prohibited person. Escamilla moved for a new
trial, which the district court overruled. After a sentencing
hearing, the district court filed an order on August 4, 2014,
sentencing Escamilla to life imprisonment for his conviction
of first degree murder, 5 years’ imprisonment for his con-
viction of use of a deadly weapon to commit a felony, and
3 years’ imprisonment for his conviction of possession of a
deadly weapon by a prohibited person. Escamilla’s sentences
                             - 190 -
                  Nebraska A dvance Sheets
                   291 Nebraska R eports
                      STATE v. ESCAMILLA
                       Cite as 291 Neb. 181

were ordered to be served consecutively to one another, and
Escamilla was given credit for 414 days of time served.
  Escamilla appeals.
                ASSIGNMENT OF ERROR
  Escamilla contends that there was insufficient evidence
of premeditation to support his conviction for first degree
murder.
                 STANDARDS OF REVIEW
   [1,2] In reviewing a criminal conviction for a sufficiency
of the evidence claim, whether the evidence is direct, circum-
stantial, or a combination thereof, the standard is the same:
An appellate court does not resolve conflicts in the evidence,
pass on the credibility of witnesses, or reweigh the evidence;
such matters are for the finder of fact. See State v. Hale, 290
Neb. 70, 858 N.W.2d 543 (2015). The relevant question for
an appellate court is whether, after viewing the evidence in
the light most favorable to the prosecution, any rational trier
of fact could have found the essential elements of the crime
beyond a reasonable doubt. See, id.; State v. Juranek, 287
Neb. 846, 844 N.W.2d 791 (2014).
                          ANALYSIS
   Escamilla asserts that the evidence adduced at trial was
insufficient to support a conviction of first degree murder.
Escamilla specifically contends that the evidence was insuf-
ficient to support a finding that the killing was done with
deliberate and premeditated malice. Contrary to Escamilla’s
argument, we determine that there is sufficient evidence in the
record to support the jury’s verdict, and we therefore find no
merit to this assignment of error.
   Escamilla stands convicted of premeditated murder, which
in Nebraska is a form of murder in the first degree. Pursuant
to Neb. Rev. Stat. § 28-303 (Reissue 2008), a person com-
mits this form of murder in the first degree if he or she kills
another person purposely and with deliberate and premedi-
tated malice. We have summarized the three elements which
                              - 191 -
                   Nebraska A dvance Sheets
                    291 Nebraska R eports
                       STATE v. ESCAMILLA
                        Cite as 291 Neb. 181

the State must prove beyond a reasonable doubt to obtain a
conviction for first degree murder as follows: The defendant
(1) killed another person, (2) did so purposely, and (3) did so
with deliberate and premeditated malice. State v. Morgan, 286
Neb. 556, 837 N.W.2d 543 (2013); State v. Watt, 285 Neb.
647, 832 N.W.2d 459 (2013). A question of premeditation is
for the jury to decide. State v. Watt, supra.
   [3-5] With respect to the element of “deliberate and pre-
meditated malice,” our cases commonly look to the facts
showing the planning of a murder and the manner in which
the murder was carried out. Regarding planning we have
stated:
         “‘Deliberate means not suddenly, not rashly, and
      requires that the defendant considered the probable con-
      sequences of his or her act before doing the act. . . .
      The term “premeditated” means to have formed a design
      to commit an act before it is done. . . . One kills with
      premeditated malice if, before the act causing the death
      occurs, one has formed the intent or determined to kill
      the victim without legal justification. . . . No particular
      length of time for premeditation is required, provided
      that the intent to kill is formed before the act is commit-
      ted and not simultaneously with the act that caused the
      death. . . .’”
Id. at 659, 832 N.W.2d at 474, quoting State v. Nolan, 283
Neb. 50, 807 N.W.2d 520 (2012). The time required to estab-
lish premeditation may be of the shortest possible duration
and may be so short that it is instantaneous, and the design
or purpose to kill may be formed upon premeditation and
deliberation at any moment before the homicide is commit-
ted. State v. Taylor, 282 Neb. 297, 803 N.W.2d 746 (2011).
Whether premeditation exists depends on numerous facts
about “how and what the defendant did prior to the actual
killing which show he was engaged in activity directed
toward the killing, that is, planning activity.” 2 Wayne R.
LaFave, Substantive Criminal Law § 14.7(a) at 480 (2d ed.
2003) (emphasis in original).
                             - 192 -
                  Nebraska A dvance Sheets
                   291 Nebraska R eports
                      STATE v. ESCAMILLA
                       Cite as 291 Neb. 181

   Regarding the method of a murder, we have observed that
the manner or fashion in which the injury is inflicted may
show a deliberate act and hence serve as evidence to support
a finding of premeditation. See State v. Watt, 285 Neb. at 659,
832 N.W.2d at 474 (stating that “the act of shooting an indi-
vidual in the manner described by the witnesses in this case
is inherently a deliberate act”); State v. Nolan, 283 Neb. at
74, 807 N.W.2d at 541 (stating that “[t]he act of shooting an
individual, at least in the fashion described by [a witness], is
inherently a deliberate act”). Other sources are in accord. See,
e.g., 40A Am. Jur. 2d Homicide § 448 (2008) (stating that find-
ing of premeditation may be supported by nature and number
of victim’s wounds or use of deadly weapon upon unarmed
victim). Other courts agree that the manner of the murder can
serve as evidence of premeditation. Thus, it has been stated
that the fact finder may look to “facts about the nature of the
killing from which it may be inferred that the manner of kill-
ing was so particular and exacting that the defendant must
have intentionally killed according to a preconceived design.”
State v. Clark, 739 N.W.2d 412, 422 (Minn. 2007) (emphasis
in original), quoting State v. Moore, 481 N.W.2d 355 (Minn.
1992). See, also, 2 LaFave, supra.
   [6] In a criminal case, the evidence upon which a jury may
rely in making its findings may be direct, circumstantial, or
a combination thereof. See State v. Hale, 290 Neb. 70, 858
N.W.2d 543 (2015). Deliberation and premeditation may be
proved circumstantially. State v. Beers, 201 Neb. 714, 271
N.W.2d 842 (1978). In State v. Kofoed, 283 Neb. 767, 788-89,
817 N.W.2d 225, 242 (2012), we stated that “circumstantial
evidence is not inherently less probative than direct evidence.
In finding a defendant guilty beyond a reasonable doubt, a fact
finder may rely upon circumstantial evidence and the infer-
ences that may be drawn therefrom.” It has been observed that
premeditation may be established by circumstantial evidence,
including the nature of the defendant’s conduct before and
after the killing. See 40A Am. Jur. 2d, supra.
                             - 193 -
                  Nebraska A dvance Sheets
                   291 Nebraska R eports
                      STATE v. ESCAMILLA
                       Cite as 291 Neb. 181

   Given the foregoing principles and remembering that on
appeal after conviction, the evidence is viewed in a light most
favorable to the State, we determine that there is sufficient
evidence in this record to support the jury’s finding beyond a
reasonable doubt that Escamilla killed Gunia with deliberate
and premeditated malice.
   Although no one testified directly that they saw Escamilla
arrive at the meeting with Gunia with a gun, the overwhelm-
ing evidence in the case shows that Escamilla brought a gun
to the event. Further, there is no indication that Gunia had a
gun. Willcoxon testified that when Escamilla first approached
Gunia in the parking lot, Gunia backed up against the driver’s-
side door of his car and said, “What? What? What did I do?”
A juror could infer from Gunia’s reaction that Gunia saw that
Escamilla was approaching him with a gun. Willcoxon testi-
fied that after Escamilla got out of Gunia’s car and returned
to her SUV, Escamilla told her, “‘I shot that fool.’” Williams
testified that Escamilla told him that he had “‘killed a fool’”
inside of a car. Marks testified that after Escamilla returned
to their residence on the night of the shooting, Escamilla told
her he had shot somebody, and that he then pulled a gun out
of the waistband of his pants and hid it. Thus, there is con-
siderable evidence that Escamilla arrived at the meeting with
Gunia with a gun and that over the course of their encounter,
if not before, Escamilla formed a design to kill Gunia with no
legal justification.
   Stafford, the neighbor of Gunia’s girlfriend, Wickersham,
testified that she observed Escamilla and Gunia in the park-
ing lot the night of the shooting. She stated that Escamilla’s
conduct was aggressive and that “there was no way for [Gunia]
to go [anywhere] but into the car.” Stafford also testified that
Gunia appeared to be nervous or drunk. After Stafford heard
a “pop” and a man’s scream, she observed Escamilla get out
of the driver’s side of Gunia’s car and walk to Willcoxon’s
SUV. The evidence indicates that when Escamilla shot Gunia,
Escamilla was in the driver’s seat of Gunia’s car and Gunia
was in the passenger seat. Based on this placement and other
                              - 194 -
                   Nebraska A dvance Sheets
                    291 Nebraska R eports
                       STATE v. ESCAMILLA
                        Cite as 291 Neb. 181

evidence, a juror could infer that Escamilla was in control
of the situation by forcing Gunia to get into the driver’s side
of his car and to slide across to the passenger side, while
Escamilla sat in the driver’s seat. Escamilla’s control of the
situation indicates a deliberate plan unfolding that is indicative
of premeditation.
   Sharpe testified that she was on the telephone with Gunia the
night of the shooting. She stated that when she heard another
man, Escamilla, approach Gunia, her conversation with Gunia
stopped, but that she stayed on the open line and overheard
the conversation between the two men. Sharpe testified that
during that conversation, Gunia’s tone shifted from confident
to “more of a plea.” She then heard a sound as though the cell
phone had been dropped and a “pow pow pow.” After those
noises, Sharpe heard what she described as Gunia’s struggling
to breathe.
   As stated above, no particular length of time for premedi-
tation is required, provided that the intent to kill is formed
before the act is committed and not simultaneously with the
act that caused the death. State v. Watt, 285 Neb. 647, 832
N.W.2d 459 (2013). Furthermore, the time required to estab-
lish premeditation may be of the shortest possible duration
and may be so short that it is instantaneous, and the design
or purpose to kill may be formed upon premeditation and
deliberation at any moment before the homicide is committed.
State v. Taylor, 282 Neb. 297, 803 N.W.2d 746 (2011). The
jury could infer from the testimony of Willcoxon, Williams,
Marks, Stafford, and Sharpe that Escamilla’s plan was unfold-
ing and that Escamilla had sufficient time to form an intent
to kill prior to shooting Gunia, and these facts would estab-
lish premeditation.
   [7] A rational juror could also find that the manner in which
Escamilla killed Gunia, i.e., the placement of the gun at close
range to Gunia’s torso, indicates a deliberate and premeditated
killing with malice. With respect to the nature or manner of
killing, it has been stated that “what is required [to show
premeditation] is evidence (usually based upon examination
                              - 195 -
                   Nebraska A dvance Sheets
                    291 Nebraska R eports
                       STATE v. ESCAMILLA
                        Cite as 291 Neb. 181

of the victim’s body) showing that the wounds were deliber-
ately placed at vital areas of the body.” 2 Wayne R. LaFave,
Substantive Criminal Law § 14.7(a) at 481 (2d ed. 2003). The
Virginia Supreme Court has recognized that the placement of a
gun that is used to shoot a victim may indicate premeditation.
See Stewart v. Com., 245 Va. 222, 427 S.E.2d 394 (1993). In
Stewart, the Virginia Supreme Court stated that “evidence that
a weapon was placed against a victim’s head when the fatal
shot was fired . . . is sufficient alone to support a finding that
‘the shot was fired deliberately and with premeditation.’” Id.
at 240, 427 S.E.2d at 406, quoting Townes v. Commonwealth,
234 Va. 307, 362 S.E.2d 650 (1987). Similarly, we have previ-
ously stated that intent to kill may be inferred from deliberate
use of a deadly weapon in a manner reasonably likely to cause
death. State v. Watt, supra. See, also, State v. Iromuanya, 272
Neb. 178, 719 N.W.2d 263 (2006); State v. Gunther, 271 Neb.
874, 716 N.W.2d 691 (2006).
   The evidence shows that Escamilla shot Gunia on the left
side of Gunia’s abdomen from a close range. The shot was to
the torso and was a “through-and-through wound,” perforating
the aorta. Dr. Elieff testified that the entrance wound from the
bullet on Gunia’s abdomen indicated that the shot was fired
from inches away. Dr. Elieff observed a ring of soot around
the wound. Furthermore, Williams testified that Escamilla told
him that “the gun was pushed uptight [sic] against [Gunia]”
and that “the piece was up on [Gunia] so good . . . that it
wasn’t like a loud pop, bang. It was like a whoosh.” Based
upon this evidence, a rational juror could infer Escamilla had
formed the intent to kill from the deliberate use of a deadly
weapon in a manner reasonably likely to cause death. See State
v. Watt, supra.
   The evidence also indicates that Escamilla was calm imme-
diately after he killed Gunia. Calmness immediately after a
killing has sometimes been associated with premeditation.
See 40A Am. Jur. 2d Homicide § 448 (2008). Williams testi-
fied that after Escamilla shot Gunia, Escamilla “casually got
out of the car” in which he had just shot Gunia and walked
                             - 196 -
                  Nebraska A dvance Sheets
                   291 Nebraska R eports
                      STATE v. ESCAMILLA
                       Cite as 291 Neb. 181

back to Willcoxon’s SUV, and they drove away. Willcoxon
testified that as she and Escamilla were driving away from the
scene, Escamilla told her, “‘I shot that fool,’” and Willcoxon
said that Escamilla’s behavior showed that he “was okay with
it.” She also testified that when Escamilla told her what had
occurred in Gunia’s car, “[h]e kind of chuckled.”
    [8] The law imposes a heavy burden on a defendant who
claims on appeal that the evidence is insufficient to support a
conviction. See State v. Nolan, 283 Neb. 50, 807 N.W.2d 520
(2012). Faced with the trial record to which we have referred
above, we determine that Escamilla has not carried that bur-
den. Given the evidence, we determine that a rational trier of
fact could reasonably infer that Escamilla formed an intent to
deliberately kill Gunia before committing the homicide and,
therefore, could have found beyond a reasonable doubt that
Escamilla killed purposely and with deliberate and premedi-
tated malice. The evidence is therefore sufficient to support
entry of the jury’s verdict of first degree murder.
                        CONCLUSION
   We conclude that the evidence is sufficient to support
Escamilla’s convictions, and we find no merit to his assign-
ment of error on appeal. Therefore, we affirm the judgment of
the district court.
                                                   A ffirmed.
   Heavican, C.J., not participating.